[a20160603exhibit101001.jpg]
EXHIBIT 10.1 JOINT ISSUES AND REVERSE EARN OUT PAYMENT AGREEMENT THIS JOINT
ISSUES AND REVERSE EARN OUT PAYMENT AGREEMENT (this “Agreement”) is made this
3rd day of June, 2016, by and among Federal Signal Corporation, a Delaware
corporation (“Federal Signal”), FST Canada Inc., an Ontario corporation (the
“Canadian Purchaser”), Joe Johnson Equipment LLC, a Delaware limited liability
company (the “US Purchaser” and, together with the Canadian Purchaser, the
“Purchasers”), Vactor Manufacturing Inc., an Illinois corporation (“Vactor”),
Joe Johnson Equipment Inc., an Ontario corporation (“Canadian JJE”), JJE Limited
Partnership, an Ontario limited partnership (the “Limited Partnership” and,
together with Canadian JJE, the “Canadian Sellers”), Joe Johnson Equipment (USA)
Inc., a New York corporation (“US JJE” and, collectively with the Canadian
Sellers, the “Sellers”), Chen Hui, an individual resident of Ontario, and Jason
Hannah, an individual resident of Manitoba (together, the “Minority
Shareholders”), JM Johnson Family Trust – 2009, JP Johnson Family Trust – 2009
and JA Johnson Family Trust – 2009 (collectively with the Minority Shareholders,
the “Canadian JJE Shareholders”), 2019185 Ontario Inc., an Ontario corporation
(the “US JJE Shareholder”), Joe Johnson, an individual resident of Ontario
(“Joe”), Jeff Johnson, an individual resident of Ontario (“Jeff”), and Jamie
Johnson, an individual resident of Ontario (“Jamie” and, collectively with Joe
and Jeff, the “Principals”). WHEREAS, Canadian JJE, the Canadian Purchaser,
Federal Signal, the Principals and the Canadian JJE Shareholders entered into an
Asset and Share Purchase Agreement, dated as of February 29, 2016, as heretofore
amended (the “Canadian Purchase Agreement”); and WHEREAS, the Canadian
Purchaser, Federal Signal, the Canadian Sellers, the Canadian JJE Shareholders
and the Principals entered into an Assignment and Assumption Agreement, dated as
of April 29, 2016 (the “Canadian Assignment Agreement”), pursuant to which
Canadian JJE assigned its assets and liabilities, including certain of its
rights and obligations under the Canadian Purchase Agreement, to the Limited
Partnership; and WHEREAS, pursuant to the Canadian Purchase Agreement and the
Canadian Assignment Agreement, the Limited Partnership will sell, and the
Canadian Purchaser will purchase, substantially all of the assets of the Limited
Partnership; and WHEREAS, US JJE, Vactor, Federal Signal, the Principals and the
US JJE Shareholder entered into an Asset Purchase Agreement, dated as of
February 29, 2016, as heretofore amended (the “US Purchase Agreement”); and
WHEREAS, Vactor, Federal Signal, US Purchaser, US JJE, the US JJE Shareholder
and the Principals entered into an Assignment and Assumption Agreement, dated as
of April 29, 2016 (the “US Assignment Agreement”), pursuant to which Vactor
assigned all of its rights and obligations under the US Purchase Agreement to
the US Purchaser; and WHEREAS, pursuant to the US Purchase Agreement and the US
Assignment Agreement, US JJE will sell, and the US Purchaser will purchase,
substantially all of the assets of US JJE; and WHEREAS, the Parties are entering
into this Agreement to provide for certain covenants and agreements relating to
the Purchase Agreements. NOW, THEREFORE, in consideration of the mutual
promises, covenants and agreements herein contained, the Parties agree as
follows:



--------------------------------------------------------------------------------



 
[a20160603exhibit101002.jpg]
- 2 - ARTICLE 1 DEFINITIONS For purposes of this Agreement, the following terms
shall have the following meanings: “Action” means any action, administrative
enforcement, appeal, petition, plea, charge, complaint, claim, suit, demand,
litigation, arbitration, mediation, hearing, or other proceeding commenced,
brought, or heard by or before any Governmental Authority. “Affiliate” means as
to any Person, any other Person which, directly or indirectly, is controlled by,
controls, or is under common control with, such Person. As used in the preceding
sentence, “control” shall mean and include, but not necessarily be limited to,
(a) the ownership of 10% or more of the voting securities or other voting
interest of such Person, or (b) the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise. “Aggregate Customer Repurchase Obligations” means the aggregate
amount of: (a) Customer Repurchase Obligations (as defined in the Canadian
Purchase Agreement); and (b) Customer Repurchase Obligations (as defined in the
US Purchase Agreement). “Agreement” has the meaning ascribed thereto in the
preamble above. “Applicable CRO Holdback Amount” means, for each applicable
measurement date, an amount equal to the product of: (a) 25%; and (b) the sum of
the then outstanding: (i) Aggregate Customer Repurchase Obligations; (ii)
Claimed Net Customer Repurchase Obligations; and (iii) Payable Net Customer
Repurchase Obligations. “ASPE” means Accounting Standards for Private
Enterprises. “Auditor’s NWC Determination” has the meaning ascribed thereto in
Section 5.3(b). “Business” means the business of selling, renting, leasing and
servicing new and used specialty vehicles, construction and maintenance
equipment and parts such as sewer and street maintenance equipment, hydro
excavation, Department of Transportation and Transport Canada compliant and
other industrial vacuum equipment, snow and ice control equipment, refuse and
recycling equipment, and indoor recreational ice products, as conducted by the
Sellers. “Business Day” means any day other than a Saturday or Sunday or other
day on which banks in Toronto, Ontario or Chicago, Illinois are authorized or
required to be closed. “Canadian General Indemnification Claims” means: (a) with
respect to a Seller Party, any claim for indemnification by a Purchaser
Indemnitee arising under Section 11.1(a) of the Canadian Purchase Agreement,
other than a claim for indemnification with respect to (i) a breach of the
Fundamental Representations (as defined in the Canadian Purchase Agreement),
(ii) a breach of the Five-Year Representations (as defined in the Canadian
Purchase Agreement) (other than representations and warranties contained in
Section 5.21 (Employees and Employee Benefits) of the Canadian Purchase
Agreement, which are excluded from the Five-Year Representations for purposes of
this definition), (iii) a breach of the Tax Representations (as defined in the
Canadian Purchase Agreement), or (iv) fraud or willful misconduct by a Seller
Party; and (b) with respect to a Purchaser Party, any claim for indemnification
by a Seller Indemnitee arising under Section 11.3(a) of the Canadian Purchase



--------------------------------------------------------------------------------



 
[a20160603exhibit101003.jpg]
- 3 - Agreement, other than a claim for indemnification with respect to (i) a
breach of the Fundamental Representations or (ii) fraud or willful misconduct by
a Purchaser Party. “Canadian JJE” has the meaning ascribed thereto in the
preamble above. “Canadian JJE Shareholders” has the meaning ascribed thereto in
the preamble above. “Canadian Purchase Agreement” has the meaning ascribed
thereto in the recitals above. “Canadian Purchaser” has the meaning ascribed
thereto in the preamble above. “Canadian Sellers” has the meaning ascribed
thereto in the preamble above. “Claim” means any act, omission or state of facts
and any demand, action, investigation, inquiry, suit, proceeding, claim,
assessment, judgment or settlement or compromise relating thereto which may give
rise to a right of indemnification under a Purchase Agreement. “Claim Notice”
means: (a) a Claim Notice (as defined in the Canadian Purchase Agreement); or
(b) a Claim Notice (as defined in the US Purchase Agreement). “Claimed Amount”
means: (a) the Claimed Amount (as defined in the Canadian Purchase Agreement);
or (b) the Claimed Amount (as defined in the US Purchase Agreement). “Claimed
Net Customer Repurchase Obligation” means any: (a) Net Customer Repurchase
Obligation (as defined in the Canadian Purchase Agreement) that Canadian
Purchaser claims to be due and payable to it in a Repurchase Calculation (as
defined in the Canadian Purchase Agreement) that has not yet been finalized in
accordance with Section 1.8 of the Canadian Purchase Agreement; or (b) Net
Customer Repurchase Obligation (as defined in the US Purchase Agreement) that US
Purchaser claims to be due and payable to it in a Repurchase Calculation (as
defined in the US Purchase Agreement) that has not yet been finalized in
accordance with Section 1.7 of the US Purchase Agreement. “Closing Date” means
the date hereof. “Contract” means, with respect to any Person, any contract,
agreement, deed, mortgage, lease, license, purchase order, commitment,
arrangement or undertaking, written or oral, or other document or instrument to
which or by which such Person is a party or otherwise subject or bound or to
which or by which any asset, property or right of such Person is subject or
bound. “Current Assets” means the current assets of the Business determined in
accordance with Exhibit B. “Current Liabilities” means the current liabilities
of the Business determined in accordance with Exhibit B. “Deferred Payment
Amount” shall have the meaning attributed thereto in the Canadian Purchase
Agreement. “Effective Time” means 12:01 a.m. (EST) on the Closing Date.
“Estimated Closing Balance Sheet” has the meaning ascribed thereto in Section
5.1.



--------------------------------------------------------------------------------



 
[a20160603exhibit101004.jpg]
- 4 - “Estimated Net Working Capital” has the meaning ascribed thereto in
Section 5.1. “Example Calculation” has the meaning ascribed thereto in Section
5.1. “Federal Signal” has the meaning ascribed thereto in the preamble above.
“Final Calculations” has the meaning ascribed thereto in Section 5.3(a). “Final
Closing Balance Sheet” has the meaning ascribed thereto in Section 5.3(a).
“Final Net Working Capital” has the meaning ascribed thereto in Section 5.3(c).
“Financial Statements” has the meaning ascribed thereto in the Canadian Purchase
Agreement. “General Indemnification Claims” means the Canadian General
Indemnification Claims and the US General Indemnification Claims. “Governmental
Authority” means the government of the United States, Canada or any foreign
country or any provincial, state or political subdivision thereof and any
entity, body or authority exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
quasi-governmental entities established to perform such functions. “Independent
Auditor” has the meaning ascribed thereto in Section 5.3(b). “Jamie” has the
meaning ascribed thereto in the preamble above. “Jeff” has the meaning ascribed
thereto in the preamble above. “Joe” has the meaning ascribed thereto in the
preamble above. “Law” means any law, statute, code, regulation, ordinance, rule,
Order or governmental requirement enacted, promulgated, entered into, agreed,
imposed or enforced by any Governmental Authority. “Liabilities” means any
obligation or liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated and whether due or to become due), including
any liability for Taxes. “Limited Partnership” has the meaning ascribed thereto
in the preamble above. “Losses” means any and all loss, Liability, damage, cost,
expense, charge, fine, penalty or assessment, suffered or incurred by the Person
seeking indemnification, resulting from or arising out of any Claim, including
the costs and expenses of any action, suit, proceeding, investigation, inquiry,
arbitration award, grievance, demand, assessment, judgment, settlement or
compromise relating thereto, but: (i) excluding any contingent Liability until
it becomes actual; (ii) reduced by any net Tax benefit actually received by the
Person seeking indemnification solely to the extent such benefit is received
within two (2) years form the date of Loss; and (iii) reduced by any recovery,
settlement or other benefits pursuant to insurance coverage actually received by
the Person seeking indemnification to which such indemnification payments apply.
“Minority Shareholders” has the meaning ascribed thereto in the preamble above.



--------------------------------------------------------------------------------



 
[a20160603exhibit101005.jpg]
- 5 - “Net Working Capital” means the Current Assets minus the Current
Liabilities, further adjusted as contemplated by Exhibit B and in particular,
having regard to the defined terms set forth in such Exhibit. “NWC
Acknowledgement” has the meaning ascribed thereto in Section 5.3(b). “NWC
Adjustment Report” has the meaning ascribed thereto in Section 5.3(b). “NWC
Comment Period” has the meaning ascribed thereto in Section 5.3(b). “NWC
Settlement Date” has the meaning ascribed thereto in Section 5.3(c). “Order”
means any decree, order, judgment, writ, award, injunction, stipulation or
consent of or by, or settlement agreement with, a Governmental Authority.
“Parties” or “Party” means the Purchaser Parties and the Seller Parties.
“Payable Net Customer Repurchase Obligation” means any (a) Net Customer
Repurchase Obligation (as defined in the Canadian Purchase Agreement) that is
due and payable to Canadian Purchaser in accordance with the Canadian Purchase
Agreement; or (b) Net Customer Repurchase Obligation (as defined in the US
Purchase Agreement) that is due and payable to US Purchaser in accordance with
the US Purchase Agreement. “Permits” means all licenses, franchises, permits,
operating authorities, provincial operating licenses or registrations and other
national or international regulatory licenses and other Governmental Authority
authorizations. “Person” means any natural person, corporation, limited
liability company, partnership, firm, joint venture, joint-stock company, trust,
association, unincorporated entity or organization of any kind, Governmental
Authority or other entity of any kind. “Principals” or “Principal” has the
meaning ascribed thereto in the preamble above. “Purchase Agreements” means
collectively the Canadian Purchase Agreement and the US Purchase Agreement, and
“Purchase Agreement” means individually either the Canadian Purchase Agreement
or the US Purchase Agreement. “Purchaser Indemnitees” or “Purchaser Indemnitee”
means the Purchaser Parties, their Affiliates and each of their respective
managers, members, officers, directors, partners, employees and agents.
“Purchaser Parties” or “Purchaser Party” means Federal Signal, the Purchasers
and Vactor. “Purchasers” or “Purchaser” has the meaning ascribed thereto in the
preamble above. “Reverse Earn Out Payment” means $10,000,000 or such lesser
amount as is determined to be payable as a Reverse Earn Out Payment in
accordance with Exhibit C hereto. “Reverse Earn Out Settlement Date” has the
meaning ascribed thereto in Exhibit C hereto.



--------------------------------------------------------------------------------



 
[a20160603exhibit101006.jpg]
- 6 - “Seller Indemnitees” or “Seller Indemnitee” means the Seller Parties,
their Affiliates and each of their respective managers, members, officers,
directors, partners, employees and agents. “Seller Parties” or “Seller Party”
means the Sellers, the Canadian JJE Shareholders, the US JJE Shareholder and the
Principals. “Sellers” or “Seller” has the meaning ascribed thereto in the
preamble above. “Target Net Working Capital” means $88,630,000. “Taxes” means
all taxes, surtaxes, duties, levies, imposts, fees, assessments, withholdings,
dues and other charges of any nature, including interest and penalties
associated therewith, imposed or collected by any Governmental Authority,
whether disputed or not, including U.S. federal, Canadian federal, state,
provincial, territorial, municipal and local, foreign and other income,
franchise, capital, real property, personal property, withholding, payroll,
health, transfer, goods and services, harmonized sales, value added sales, use,
consumption, excise, customs, anti-dumping, countervail, net worth, stamp,
registration, franchise, payroll, employment, education, business, school, local
improvement, development and occupation taxes, duties, levies, imposts, fees,
assessments and withholdings, dues and other charges of any nature and Canada
and Quebec pension plan contributions, employment insurance premiums and all
other taxes and similar governmental charges of any kind for which a Person may
have any Liability imposed by any Governmental Authority and “Tax” has a
corresponding meaning. “Third Anniversary Repurchase Calculations” means: (a)
the Repurchase Calculation (as defined in the Canadian Purchase Agreement) to be
delivered, and finally determined, in accordance with Section 1.8 of the
Canadian Purchase Agreement in connection with the third anniversary of the
Closing Date; and (b) the Repurchase Calculation (as defined in the US Purchase
Agreement) to be delivered, and finally determined, in accordance with Section
1.7 of the US Purchase Agreement in connection with the third anniversary of the
Closing Date. “US JJE” has the meaning ascribed thereto in the preamble above.
“US JJE Shareholder” has the meaning ascribed thereto in the preamble above. “US
General Indemnification Claims” means: (a) with respect to a Seller Party, any
claim for indemnification by a Purchaser Indemnitee arising under Section
11.1(a) of the US Purchase Agreement, other than a claim for indemnification
with respect to (i) a breach of the Fundamental Representations (as defined in
the US Purchase Agreement), (ii) a breach of the Five-Year Representations (as
defined in the US Purchase Agreement) (other than representations and warranties
contained in Section 5.21 (Employees and Employee Benefits) of the US Purchase
Agreement, which are excluded from the Five- Year Representations for purposes
of this definition), (iii) a breach of the Tax Representations (as defined in
the US Purchase Agreement), or (iv) fraud or willful misconduct by a Seller
Party; and (b) with respect to a Purchaser Party, any claim for indemnification
by a Seller Indemnitee arising under Section 11.3(a) of the US Purchase
Agreement, other than a claim for indemnification with respect to (i) a breach
of the Fundamental Representations or (ii) fraud or willful misconduct by a
Purchaser Party. “US Purchase Agreement” has the meaning ascribed thereto in the
recitals above. “US Purchaser” has the meaning ascribed thereto in the preamble
above. “Vactor” has the meaning ascribed thereto in the preamble above.



--------------------------------------------------------------------------------



 
[a20160603exhibit101007.jpg]
- 7 - ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES Each Seller
Party represents and warrants to the Purchaser Parties as follows: 2.1
Authorization. Such Seller Party (a) has the right and power to enter into, and
perform its obligations under this Agreement and each other agreement delivered
in connection herewith to which it is a party and (b) has taken all requisite
action to authorize (i) the execution, delivery and performance of this
Agreement and each such other agreement delivered in connection herewith to
which it is a party and (ii) the consummation of the transactions contemplated
by this Agreement and each such other agreement delivered in connection herewith
to which it is a party. This Agreement has been duly executed and delivered by
such Seller Party and is binding upon, and legally enforceable against, such
Seller Party in accordance with its terms. 2.2 No Conflict. Neither the
execution, delivery and performance of this Agreement or any other agreement
delivered in connection herewith by such Seller Party, nor the consummation of
the transaction contemplated by this Agreement or any other agreement delivered
in connection herewith by such Seller Party, does or will, after the giving of
notice, or the lapse of time, or otherwise, (a) conflict with, result in a
breach of, or constitute a default under, the incorporation or governing
documents, if applicable, of such Seller Party, any Law or Order, or any Permit
or Contract, to which such Seller Party is a party or by which such Seller Party
is subject or bound; (b) result in the creation of any lien or other adverse
interest upon any of the assets of such Seller Party; (c) terminate, amend or
modify, or give any party the right to terminate, amend, modify, abandon, or
refuse to perform, any Contract to which the such Seller Party is a party; or
(d) accelerate or modify, or give any party the right to accelerate or modify,
the time within which, or the terms under which, any duties or obligations are
to be performed, or any rights or benefits are to be received, under any
Contract to which such Seller Party is a party. ARTICLE 3 REPRESENTATIONS AND
WARRANTIES OF THE PURCHASER PARTIES Each Purchaser Party represents and warrants
to the Seller Parties as follows: 3.1 Authorization. Such Purchaser Party (a)
has the right and power to enter into, and perform its obligations under this
Agreement and each other agreement delivered in connection herewith to which it
is a party and (b) has taken all requisite action to authorize (i) the
execution, delivery and performance of this Agreement and each such other
agreement delivered in connection herewith to which it is a party and (ii) the
consummation of the transactions contemplated by this Agreement and each such
other agreement delivered in connection herewith to which it is a party. This
Agreement has been duly executed and delivered by such Purchaser Party and is
binding upon, and legally enforceable against, such Purchaser Party in
accordance with its terms. 3.2 No Conflict. Neither the execution, delivery and
performance of this Agreement or any other agreement delivered in connection
herewith by such Purchaser Party, nor the consummation of the transaction
contemplated by this Agreement or any other agreement delivered in connection
herewith by such Purchaser Party, does or will, after the giving of notice, or
the lapse of time, or otherwise, (a) conflict with, result in a breach of, or
constitute a default under, the incorporation or governing documents of such
Purchaser Party, any Law or Order, or any Permit or Contract, to which such
Purchaser Party is a party or by which such Purchaser Party is subject or bound;
(b) result in the creation of any lien or other adverse interest upon any of the
assets of such Purchaser Party; (c) terminate, amend or modify, or give any
party the right to terminate, amend, modify, abandon, or refuse to perform, any
Contract to which such Purchaser Party is a party; or (d) accelerate or modify,
or give any party the right



--------------------------------------------------------------------------------



 
[a20160603exhibit101008.jpg]
- 8 - to accelerate or modify, the time within which, or the terms under which,
any duties or obligations are to be performed, or any rights or benefits are to
be received, under any Contract to which such Purchaser Party is a party.
ARTICLE 4 GUARANTEES; INDEMNIFICATION LIMITATIONS; AVAILABILITY OF ESCROW;
TREATMENT OF INDEMNIFICATION PAYMENTS 4.1 Seller Parties’ Guarantees. (a) US
JJE’s Guarantee of Obligations under the Canadian Purchase Agreement. US JJE
hereby irrevocably and unconditionally guarantees to the Purchaser Parties the
timely and complete performance and payment of all obligations of the Canadian
Sellers, the Principals and the Canadian JJE Shareholders under the Canadian
Purchase Agreement. (b) Canadian Sellers’ Guarantee of Obligations under the US
Purchase Agreement. Each of the Canadian Sellers hereby irrevocably and
unconditionally guarantees to the Purchaser Parties the timely and complete
performance and payment of all obligations of US JJE, the Principals and the US
JJE Shareholder under the US Purchase Agreement. (c) Guarantee of Purchaser
Parties’ Obligations. Federal Signal hereby irrevocably and unconditionally
guarantees to the Seller Parties the timely and complete performance and payment
of all obligations of each of the Purchaser Parties under the Purchase
Agreements and this Agreement. 4.2 Limitations on Indemnification Liability. (a)
Cap. The Seller Parties’ maximum aggregate liability in respect of all General
Indemnification Claims made against any or all of the Seller Parties under the
Purchase Agreements shall be $20,000,000 (the “Cap”). The Purchaser Parties’
maximum aggregate liability in respect of all General Indemnification Claims
made against any or all of the Purchaser Parties under the Purchase Agreements
shall be an amount equal to the Cap. (b) Minority Shareholder Cap. Without
derogating from the right of the Seller Parties to rely on the Cap, the maximum
aggregate liability of each Minority Shareholder in respect of all General
Indemnification Claims made against any or all of the Seller Parties under the
Purchase Agreements shall be an amount equal to the Cap multiplied by the
percentage equity ownership of such Minority Shareholder set out in Schedule
4.2(b) hereto. (c) Basket. No Seller Party shall have any liability in respect
of any General Indemnification Claim against such Seller Party unless and until
the sum of all General Indemnification Claims made against the Seller Parties
exceeds $750,000 (the “Basket”). No Purchaser Party shall have any liability in
respect of any General Indemnification Claim against such Purchaser Party unless
and until the sum of all General Indemnification Claims made against the
Purchaser Parties exceeds the Basket. In each case, to the extent that the
General Indemnification Claims made against the Seller Parties or the Purchaser
Parties, as the case may be, exceed the Basket, then the Seller Parties or the
Purchaser Parties, as applicable, shall be liable for the full amount of the
Losses of all General Indemnification Claims made. (d) Exclusions. For the
avoidance of doubt, the limitations set forth in Sections 4.2(a), 4.2(b) and
4.2(c) shall not apply to: (i) any claims for indemnification under the Purchase



--------------------------------------------------------------------------------



 
[a20160603exhibit101009.jpg]
- 9 - Agreements other than the General Indemnification Claims; or (ii) any
claim for indemnification based upon the fraud or willful misconduct of a Party.
(e) Currency Translations. Where a conversion from one currency to another is
necessary to determine the applicability of the above provisions of this ARTICLE
4, the exchange rate shall be the spot exchange rate quoted by the Bloomberg
Financial Network at 4:00 p.m. central on the relevant day. 4.3 Set-Off. The
Seller Parties hereby agree that, subject to the limitations of this Agreement,
to the extent that a Purchaser Indemnitee is entitled to the payment by a Seller
Party of any Losses pursuant to a Purchase Agreement, the Purchaser Indemnitees
may set off the amount of such Losses against the Deferred Payment Amount, the
Reverse Earn Out Payment and subject to Section 6.2(c), any portion of the then
Applicable CRO Holdback Amount; provided that the amounts of such Losses have
been determined by mutual agreement of the Parties, or by final and binding
decision of an arbitrator or court of competent jurisdiction, without any
further right of appeal. 4.4 Treatment of Indemnification Payments. Any
indemnification payments made pursuant to a Purchase Agreement shall be treated
for all Tax purposes by the applicable Parties as an adjustment to purchase
price for the Purchase Agreement under which the applicable indemnification
claim was made. If an indemnification claim is made under more than one Purchase
Agreement, then the amount of such adjustment shall be allocated among the
applicable Parties for purposes of the applicable Purchase Agreements in
accordance with the relative percentages set forth on Exhibit A hereto. ARTICLE
5 NET WORKING CAPITAL 5.1 Estimated Net Working Capital. Not less than three
Business Days prior to the Closing Date, the Seller Parties shall provide to the
Purchaser Parties (i) an estimated balance sheet of the Business as of the
Effective Time (the “Estimated Closing Balance Sheet”), (ii) the Seller Parties’
calculation of the Net Working Capital (the “Estimated Net Working Capital”)
based on the Estimated Closing Balance Sheet, and (iii) access to the
appropriate personnel of the Seller Parties and all supporting financial
statements, worksheets and other documentation used to determine the Estimated
Net Working Capital that are reasonably requested by the Purchaser Parties. The
Estimated Closing Balance Sheet shall be prepared, and the Estimated Net Working
Capital shall be determined, in accordance with (i) ASPE, applied consistently
with the Financial Statements and (ii) the methodology set forth or reflected in
the example calculation in Exhibit B including applicable accounting policies
and procedures (the “Example Calculation”). 5.2 Closing Payment Adjustment. (a)
Excess Estimated Net Working Capital. If the Estimated Net Working Capital
exceeds the Target Net Working Capital, then the Purchasers shall pay the amount
of such excess to the Sellers in accordance with the allocation set forth on
Exhibit D hereto, and such amounts shall be subject to further allocation in
accordance with the terms of each applicable Purchase Agreement. (b) Estimated
Net Working Capital Shortfall. If the Target Net Working Capital exceeds the
Estimated Net Working Capital, then the Purchasers shall reduce the amount of
the closing payments to be made to the Sellers in accordance with the terms of
each Purchase Agreement in accordance with the allocation set forth on Exhibit D
hereto, and such amounts shall be subject to further allocation in accordance
with the terms of each applicable Purchase Agreement.



--------------------------------------------------------------------------------



 
[a20160603exhibit101010.jpg]
- 10 - 5.3 Final Net Working Capital Settlement and Payment. (a) Final Closing
Balance Sheet and Final Calculations. Within 90 days after the Closing Date, the
Purchaser Parties shall prepare and deliver to the Seller Parties (i) a balance
sheet of the Business as of the Effective Time (the “Final Closing Balance
Sheet”) and (ii) a calculation of the Net Working Capital as reflected on the
Final Closing Balance Sheet (the “Final Calculations”). The Purchaser Parties
shall provide reasonable access to the appropriate personnel of the Seller
Parties and all supporting financial statements, worksheets and other
documentation used to determine the Final Closing Balance Sheet and the Final
Calculations. (b) Comment and Adjustment of the Final Closing Balance Sheet and
Final Calculations. Within 30 days (the “NWC Comment Period”) after the Final
Closing Balance Sheet and the Final Calculations are delivered to the Seller
Parties pursuant to Section 5.3(a), the Seller Parties shall deliver to the
Purchaser Parties either (i) a written acknowledgement accepting the Final
Closing Balance Sheet and the Final Calculations in their entirety (the “NWC
Acknowledgement”); or (ii) a written notice (the “NWC Adjustment Report”)
containing a detailed written explanation of those items in the Final Closing
Balance Sheet and the Final Calculations which the Seller Parties dispute, in
which case the items identified by the Seller Parties shall be deemed to be in
dispute. If the Seller Parties (i) deliver a NWC Acknowledgement within the NWC
Comment Period or (ii) fail to deliver a NWC Acknowledgement or a NWC Adjustment
Report to the Purchaser Parties within the NWC Comment Period, the Seller
Parties shall be deemed to have accepted and agreed to the Final Closing Balance
Sheet and the Final Calculations as delivered pursuant to Section 5.3(a), and
such Final Closing Balance Sheet and Final Calculations shall be final and
binding upon the Parties and the Net Working Capital contained therein shall be
as set forth therein. In the event that the Seller Parties timely deliver a NWC
Adjustment Report to the Purchaser Parties, then the Parties will use all
commercially reasonable efforts to resolve the disputed matter(s) within the
30-day period following the delivery of the NWC Adjustment Report. If the
Parties fail to agree on the Seller Parties’ proposed adjustments contained in
the NWC Adjustment Report within 30 days after the Purchaser Parties receive the
NWC Adjustment Report, then the Parties shall jointly submit the disputed
matter(s) to KPMG LLP or another mutually acceptable nationally recognized
independent accounting firm (the “Independent Auditor”). The Parties will
furnish, or cause to be furnished, to the Independent Auditor such work papers,
documentation and other reports and information relating to the disputed
matter(s) as the Independent Auditor may request or as any Party believes
relevant and each Party shall be afforded the opportunity to discuss the
disputed matter(s) with the Independent Auditor. The Independent Auditor shall
make the final determination (the “Auditor’s NWC Determination”) (A) in reliance
upon supporting documentation provided to the Independent Auditor by the Parties
within 20 Business Days of submission of the disputed matter(s) to the
Independent Auditor, (B) in writing, (C) available to the Parties as soon as
practicable after the disputed items(s) have been referred to the Independent
Auditor, (D) in accordance with Section 5.3(d), and (E) absent manifest error
and subject to the following sentence, nonappealable and incontestable by the
Parties and each of their respective Affiliates and successors and not subject
to collateral attack for any reason. With respect to each disputed amount, the
Auditor’s NWC Determination must be an amount equal to the Seller Parties’
position as set forth in the NWC Adjustment Report or the Purchaser Parties’
position as set forth in the Final Closing Balance Sheet or the Final
Calculations, as applicable, or an amount between such positions. Any fees and
expenses of the Independent Auditor incurred in resolving the disputed matter(s)
pursuant to this Section 5.3(b) shall be borne by the Purchaser Parties, on the
one hand, and the Seller Parties, on the other hand, in inverse proportion to
the respective percentages of the dollar value of disputed items determined in
favor of the Purchaser Parties, on the one hand, and the Seller Parties, on the
other hand. (c) Final Net Working Capital; NWC Settlement Date. The term “Final
Net Working Capital” as used herein shall mean the Net Working Capital of the
Business as of the Effective



--------------------------------------------------------------------------------



 
[a20160603exhibit101011.jpg]
- 11 - Time as ultimately determined pursuant to this Section 5.3. The date on
which the Final Closing Balance Sheet and the Final Calculations are finally
determined pursuant to this Section 5.3 shall hereinafter be referred to as the
“NWC Settlement Date.” (d) Financial and Accounting Terms. The Final Closing
Balance Sheet shall be prepared, and the Final Calculations shall be made, in
accordance with (i) ASPE, applied consistently with the Financial Statements,
and (ii) the Example Calculation; provided, that to the extent the Example
Calculation conflicts with ASPE, applied consistently with the Financial
Statements, the Example Calculation shall control. 5.4 Final Net Working Capital
Adjustment. (a) Excess Net Working Capital; Right of Offset. If the Final Net
Working Capital exceeds the Estimated Net Working Capital, then, within five
Business Days of the NWC Settlement Date, the Purchasers shall pay by wire
transfer of immediately available funds to such accounts as designated by the
Sellers the amount of such excess to the Sellers in accordance with the
allocation set forth on Exhibit D hereto, and such amounts shall be subject to
further allocation in accordance with the terms of each applicable Purchase
Agreement. If, at the time the Purchasers are required to make a payment in
accordance with this Section 5.4(a), any Purchaser Indemnitee has provided a
Claim Notice, the Purchasers shall be entitled to withhold a portion of such
payment in an amount equal to the Claimed Amounts, until such time as the
validity and the amount of such claim(s) is determined in accordance with the
terms of the applicable Purchase Agreement. (b) Net Working Capital Shortfall.
If the Estimated Net Working Capital exceeds the Final Net Working Capital,
then, within five Business Days of the NWC Settlement Date, the Seller Parties
shall pay by wire transfer of immediately available funds to such accounts as
designated by the Purchasers the amount of such excess to the Purchasers in
accordance with the allocation set forth on Exhibit D hereto, and such amounts
shall be subject to further allocation in accordance with the terms of each
applicable Purchase Agreement. ARTICLE 6 REVERSE EARN OUT; DEFERRED PAYMENT 6.1
Reverse Earn Out Payment. Subject to the terms and conditions of this Agreement,
including the satisfaction of the conditions set forth on Exhibit C hereto, as
additional consideration for the transaction contemplated by the Canadian
Purchase Agreement, the Canadian Purchaser shall pay, or cause to be paid, if
earned, and the Limited Partnership shall be eligible to receive, payment in
cash of the Reverse Earn Out Payment, as calculated and finally determined in
accordance with the methodology and procedures set forth on Exhibit C hereto.
The Reverse Earn Out Payment, if any, shall be paid to the Limited Partnership
within 10 Business Days after the Reverse Earn Out Settlement Date and shall be
treated as purchase price for purposes of the Canadian Purchase Agreement. 6.2
Deferred Payment Amount. (a) Initial Payment. Promptly following the final
determination of the Third Anniversary Repurchase Calculations, Canadian
Purchaser shall pay to the Limited Partnership an amount equal to: (i) the
Deferred Payment Amount minus (ii) the Applicable CRO Holdback Amount as of the
third anniversary of the Closing Date. (b) Subsequent Payments. Thereafter, on
each subsequent anniversary of the Closing Date for which there is an Applicable
CRO Holdback Amount, Canadian Purchaser shall pay to the



--------------------------------------------------------------------------------



 
[a20160603exhibit101012.jpg]
- 12 - Limited Partnership an amount equal to: (1) the Applicable CRO Holdback
Amount for the preceding anniversary minus (2) the Applicable CRO Holdback
Amount for the current anniversary. (c) Set-Off; Payment Mechanics. All amounts
payable pursuant to this Section 6.2 are subject to set-off as permitted by this
Agreement and each Purchase Agreement; provided, however, that the Purchaser
Indemnitees may set off or withhold the amount of Losses only with respect to a
Payable Net Customer Repurchase Obligation against the then Applicable CRO
Holdback Amount. All amounts payable pursuant to this Section 6.2 shall be paid
by wire transfer of immediately available funds to such accounts as designated
by the Sellers within five Business Days of the date on which the Sellers are
entitled to such payment. 6.3 Withholding Right. If, at the time the Purchasers
are required to pay any amount in accordance with ARTICLE 6 of this Agreement,
any Purchaser Indemnitee has provided a Claim Notice, the Purchasers shall be
entitled, subject to Section 6.2(c), to withhold a portion of such payment, in
an amount equal to the Claimed Amounts, until such time as the validity and the
amount of such claim(s) is determined in accordance with the terms of the
applicable Purchase Agreement. ARTICLE 7 TERMINATION 7.1 Termination. This
Agreement shall terminate if and only if all Parties mutually agree in writing
to terminate it. ARTICLE 8 MISCELLANEOUS 8.1 Entire Agreement. This Agreement
together with the Purchase Agreements and all agreements contemplated hereby or
thereby contain the entire agreement among the Parties with respect to the
transactions contemplated hereunder, and supersede all negotiations,
representations, warranties, commitments, offers, contracts and writings prior
to the date hereof, including the letter of intent dated November 17, 2015 among
Canadian JJE and Federal Signal, as amended, other than section (h) of such
letter of intent which shall survive. No waiver and no modification or amendment
of any provision of this Agreement shall be effective unless specifically made
in writing and duly signed by the Party to be bound thereby. 8.2 Counterparts.
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which, together, shall constitute one and the same
instrument. A copy transmitted via facsimile or e-mail of this Agreement,
bearing the signature of any Party shall be deemed to be of the same legal force
and effect as an original of this Agreement bearing such signature(s) as
originally written of such one or more Parties. 8.3 Assignment, Successors and
Assigns. The respective rights and obligations of the Parties shall not be
assignable without the prior written consent of the other Parties; provided,
however, that a Purchaser Party may assign all or part of its respective rights
under this Agreement and delegate all or part of its respective obligations
under this Agreement without such written consent to (i) one or more of its
Affiliates, in which event all the rights and powers of such Purchaser Party, as
the case may be, and remedies available to it under this Agreement shall extend
to and be enforceable by each such Affiliate, or (ii) its lenders as security
for any obligations arising in connection with the financing of the transactions
contemplated by the Purchase Agreements or hereby or for the Business acquired
pursuant to the Purchase Agreements provided that: (a) such Purchaser Party
provides the Seller Parties at least 10 days’ prior written notice of such an
assignment; and (b) such Purchaser Party shall remain joint and severally



--------------------------------------------------------------------------------



 
[a20160603exhibit101013.jpg]
- 13 - liable with the assignee for all of the liabilities and obligations of
such Purchaser Party hereunder assigned to such assignee notwithstanding the
assignment. For the sake of clarity, Federal Signal shall not be permitted to
assign its obligations under this Agreement without the prior written consent of
the Seller Parties. This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and permitted assigns. 8.4
Interpretation. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Unless the context of this Agreement otherwise requires, (a)
words of any gender shall be deemed to include each other gender, (b) words
using the singular or plural number shall also include the plural or singular
number, respectively, (c) references to “hereof,” “herein,” “hereby” and similar
terms shall refer to this entire Agreement, (d) all references in this Agreement
to Articles, Sections and Exhibits shall mean and refer to Articles, Sections
and Exhibits of this Agreement, (e) all references to statutes and related
regulations shall include all amendments of the same and any successor or
replacement statutes and regulations in effect as of the Closing Date, (f)
references to any Person shall be deemed to mean and include the successors and
permitted assigns of such Person (or, in the case of a Governmental Authority,
Persons succeeding to the relevant functions of such Person), (g) the word
“including” means “including without limitation” and (h) references to a
specific statute or Act applicable in a Province or territory in Canada or a
state or territory in the United States includes a reference to any statute or
Act of any other Province, state or territory relating to the same or similar
subject matter to which a Party is subject. 8.5 Savings Clause. If any provision
hereof shall be held invalid or unenforceable by any court of competent
jurisdiction or as a result of future legislative action, such holding or action
shall be strictly construed and shall not affect the validity or effect of any
other provision hereof. 8.6 Headings. The captions of the various Articles and
Sections of this Agreement have been inserted only for convenience of reference
and shall not be deemed to modify, explain, enlarge or restrict any of the
provisions of this Agreement. 8.7 Governing Law. The validity, interpretation
and effect of this Agreement shall be governed exclusively by the Laws of the
Province of Ontario and the federal laws of Canada applicable therein, excluding
the “conflict of laws” rules thereof. 8.8 Currency. All amounts expressed in
this Agreement and all payments required by this Agreement are in Canadian
dollars, provided that the financial statements referred to in Exhibit D shall
be calculated in US dollars, with payment being made in Canadian dollar
equivalent as more particularly described in such Exhibit. 8.9 Survival. All
representations and warranties made by any Party in this Agreement shall be
deemed made for the purpose of inducing the other Party to enter into this
Agreement and shall survive the closing of the transactions contemplated hereby
indefinitely. 8.10 Notices. (a) All notices, requests, demands and other
communications under this Agreement shall be in writing and delivered in person,
or sent by facsimile or sent by reputable overnight delivery service and
properly addressed as follows:



--------------------------------------------------------------------------------



 
[a20160603exhibit101014.jpg]
- 14 - To the Purchaser Parties: Federal Signal Corporation 1415 W. 22nd Street,
Suite 1100 Oak Brook, IL 60523 Fax: (630) 954-2030 Attention: President With a
copy to: Federal Signal Corporation 1415 W. 22nd Street, Suite 1100 Oak Brook,
IL 60523 Fax: (866) 229-3522 Attention: General Counsel DLA Piper (Canada) LLP
1501 McGill College Avenue, Suite 1400 Montreal, Quebec H3A 3M8 Fax: (514)
392-8389 Attention: Marc Philibert Thompson Coburn LLP One US Bank Plaza St.
Louis, MO 63116 Fax: (314) 552-7000 Attention: Michele C. Kloeppel To the Seller
Parties: c/o Joe Johnson Equipment Inc. 2521 Bowman Street Innisfil, Ontario L9S
3V6 Telephone: (705) 733-7700 Fax: (705) 733-8800 Attention: Joe Johnson With a
copy not constituting notice to: Jim Elder Borden Ladner Gervais LLP 40 King
Street West Toronto, Ontario M5H 3Y4 Telephone: (416) 367.6188 Fax: (416)
367-6749 Attention: Jim Elder



--------------------------------------------------------------------------------



 
[a20160603exhibit101015.jpg]
- 15 - (b) Any Party may from time to time change its address for the purpose of
notices to that Party by a similar notice specifying a new address, but no such
change shall be deemed to have been given until it is actually received by the
Party sought to be charged with its contents. (c) All notices and other
communications required or permitted under this Agreement which are addressed as
provided in this Section 8.10 if delivered personally or courier, shall be
effective upon delivery; if sent by facsimile, shall be delivered upon receipt
of proof of transmission. 8.11 Submission to Jurisdiction; Venue. The Parties
hereby irrevocably submit to the nonexclusive jurisdiction of any court of the
Province of Ontario over any dispute arising out of or relating to this
agreement or any of the transactions contemplated hereby and each Party hereby
irrevocably agrees that all claims in respect of such dispute or any suit,
action or proceeding related thereto may be heard and determined in such courts.
The Parties hereby irrevocably waive, to the fullest extent permitted by
applicable Law, any objection which they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the Parties
agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Each Party agrees to accept service of any summons, complaint or other initial
pleading made in the manner provided for the giving of notices in Section 8.11.
Nothing in this Section 8.11, however, shall affect the right of any Party to
serve such summons, complaint or initial pleading in any other manner permitted
by Law. 8.12 No Third-Party Beneficiary. This Agreement is being entered into
solely for the benefit of the Parties, Purchaser Indemnitees and Seller
Indemnitees, and the Parties do not intend that any employee or any other Person
shall be a third-party beneficiary of the covenants by the Parties contained in
this Agreement, except as contemplated by this Section 8.12. [Remainder of page
intentionally left blank; signature page follows]



--------------------------------------------------------------------------------



 
[a20160603exhibit101016.jpg]
SIGNATURE PAGE TO THE JOINT ISSUES AND REVERSE EARN OUT PAYMENT AGREEMENT IN
WITNESS WHEREOF, the Parties have executed this Agreement as of the date first
written above. PURCHASER PARTIES FEDERAL SIGNAL CORPORATION By: /s/ Jennifer L.
Sherman Name: Jennifer L. Sherman Title: President and Chief Executive Officer
FST CANADA INC. By: /s/ Brian S. Cooper Name: Brian S. Cooper Title: Vice
President JOE JOHNSON EQUIPMENT LLC By: /s/ Daniel A. DuPré Name: Daniel A.
DuPré Title: Vice President VACTOR MANUFACTURING INC. By: /s/ Jennifer L.
Sherman Name: Jennifer L. Sherman Title: Vice President



--------------------------------------------------------------------------------



 
[a20160603exhibit101017.jpg]
SIGNATURE PAGE TO THE JOINT ISSUES AND REVERSE EARN OUT PAYMENT AGREEMENT IN
WITNESS WHEREOF, the Parties have executed this Agreement as of the date first
written above. SELLER PARTIES JOE JOHNSON EQUIPMENT INC. By: /s/ Joe Johnson
Name: Joe Johnson Title: President JJE LIMITED PARTNERSHIP By its general
partner LogCAN Consulting Inc. By: /s/ Joe Johnson Name: Joe Johnson Title:
President JOE JOHNSON EQUIPMENT (USA) INC. By: /s/ Joe Johnson Name: Joe Johnson
Title: President 2019185 ONTARIO INC. By: /s/ Joe Johnson Name: Joe Johnson
Title: President



--------------------------------------------------------------------------------



 
[a20160603exhibit101018.jpg]
SIGNATURE PAGE TO THE JOINT ISSUES AND REVERSE EARN OUT PAYMENT AGREEMENT IN
WITNESS WHEREOF, the Parties have executed this Agreement as of the date first
written above. SELLER PARTIES /s/ Joe Johnson Name: Joe Johnson /s/ Jeff Johnson
Name: Jeff Johnson /s/ Jamie Johnson Name: Jamie Johnson /s/ Chen Hui Name: Chen
Hui /s/ Jason Hannah Name: Jason Hannah JM JOHNSON FAMILY TRUST — 2009 By: /s/
Joseph M. Johnson Name: Joseph M. Johnson Title: Trustee By: /s/ Erin K. Ray
Name: Erin K. Ray Title: Trustee JP JOHNSON FAMILY TRUST — 2009 By: /s/ Jeffrey
P. Johnson Name: Jeffrey P. Johnson Title: Trustee By: /s/ Katherine L. Johnson
Name: Katherine L. Johnson Title: Trustee JA JOHNSON FAMILY TRUST — 2009 By: /s/
Jamie A. Johnson Name: Jamie A. Johnson Title: Trustee By: /s/ Joseph M. Johnson
Name: Joseph M. Johnson Title: Trustee



--------------------------------------------------------------------------------



 